Downey, J.
This was a petition by the appellee against the appellant for a divorce, alimony, and the custody of the children of the parties. The defendant answered the petition by a general denial, and filed a cross petition, to which there was also a general denial. The case resulted in a judgment for a divorce to the petitioner in the origirial petition, for alimony in the amount of twelve hundred dollars, and for the custody of the children, with an allowance for their support. A motion for a new trial was overruled by the court.
The overruling of the motion for a new trial is the only error assigned.
An original application is made to this court for an allowance to the appellee, to be paid by the appellant, for the support of herself and her children during the time while the appeal is pending. The application is based on an affidavit of the appellee. We are of the opinion that the application should not be entertained. There is no statute, nor do we know of any precedent, for the making of such an allowance by this court.
The record is so made up that we cannot tell what is or is not in the bill of exceptions. We can see where it ends, but not where it begins. The clerk does not profess to copy the bill of exceptions, but the evidence is apparently copied by him into the record without being contained in any bill of exceptions. We cannot, therefore, say that the evidence did not justify the finding and judgment.
The judgment is affirmed, with costs.*

 Petition for a rehearing overruled.